IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                  August 12, 2008
                                 No. 07-10957
                               Summary Calendar                Charles R. Fulbruge III
                                                                       Clerk

UNITED STATES OF AMERICA

                                             Plaintiff-Appellee

v.

KEVIN WAYNE BLEVINS

                                             Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                         USDC No. 4:04-CR-173-ALL


Before JONES, Chief Judge, and STEWART and OWEN, Circuit Judges.
PER CURIAM:*
      Kevin Wayne Blevins appeals the 380-month sentence imposed following
his guilty-plea conviction for possession with intent to distribute and distribution
of over 50 grams of a mixture and substance containing a detectable amount of
methamphetamine, in violation of 21 U.S.C. § 841. Blevins argues that the
district court erred by adopting the drug quantity set forth in the presentence
report (PSR) because the quantity was based on an unreliable source, Teresa
Dibrell. Blevins contends that Dibrell is unreliable because she was interviewed

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-10957

on several occasions, and on each occasion, Dibrell reported that she purchased
a different quantity of methamphetamine from Blevins. In support of this
argument, Blevins offered at sentencing the testimony of an investigator who
interviewed Dibrell on two occasions.
      Our review of the district court’s sentencing decision is for an abuse of
discretion. Gall v. United States, 128 S. Ct. 586, 594 (2007). “Neither Gall, Rita
v. United States, [127 S. Ct. 2456 (2007)], nor Kimbrough v. United States, [128
S. Ct. 558 (2007)] purport to alter our review of the district court’s construction
of the Guidelines or findings of fact.” United States v. Cisneros-Gutierrez, 517
F.3d 751, 764 (5th Cir. 2008). A district court’s determination of the amount of
drugs attributable to a defendant for sentencing purposes is a finding of fact that
we review for clear error. United States v. Posada-Rios, 158 F.3d 832, 878 (5th
Cir. 1998); see United States v. Betancourt, 422 F.3d 240, 246 (5th Cir. 2005).
Under the clear error standard of review, if the finding is plausible in light of the
record viewed as a whole, we may not reverse even if we are convinced that we
would have made a different finding. Burton v. United States, 237 F.3d 490, 500
(5th Cir. 2000).
      The investigator’s testimony at sentencing did not establish that the PSR
information was materially untrue, inaccurate, or unreliable. See United States
v. Parker, 133 F.3d 322, 329 (1998). Because the district court’s finding on drug
quantity was plausible in light of the record viewed as a whole, the district court
did not clearly err by adopting the drug quantity set forth in PSR. See Burton
v. United States, 237 F.3d 490, 500 (5th Cir. 2000). Accordingly, the judgment
of the district court is AFFIRMED.




                                         2